Citation Nr: 1003962	
Decision Date: 01/27/10    Archive Date: 02/16/10

DOCKET NO.  08-29 883A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
December 1966 to December 1968.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 2006 rating decision by the 
Philadelphia, Pennsylvania, Regional Office (RO) of the 
Department of Veterans Affairs (VA).

By rating decision in June 2009, the RO granted service 
connection for bilateral hearing loss.  The United States 
Court of Appeals for the Federal Circuit has held that the 
RO's award of service connection for a particular disability 
constitutes a full award of benefits on the appeal initiated 
by the veteran's notice of disagreement on such issue.  
Grantham v. Brown, 114 F.3d 1156, 1159 (Fed. Cir. 1997).  
Therefore, that matter is not before the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action on his part is required.


REMAND

The Veteran claims that he is entitled to service connection 
for PTSD.  The evidence of record shows a current diagnosis 
of PTSD; however, the Veteran's service personnel records do 
not show any awards or decorations denoting he engaged in 
combat.  He served in Vietnam from May 1967 to May 1968 with 
the 14th Engineering Battalion (combat), but his military 
occupational specialties (MOSs) were pioneer, dump truck 
driver and grader operator.  He maintains that: his unit came 
under fire and mortar attacks at Cam Ranh Bay, Quang Tri, Da 
Nang and Long Binh Mountain, after which he was assigned to 
place numerous bodies in body bags; and during the first 
month of his tour while stationed at Cam Ranh Bay, he heard 
someone shoot and kill himself in a latrine.  The Veteran 
also described a time about 11 months into his tour in 
Vietnam when he was sick; his replacement for mine detection 
duty was killed somewhere near the Triangle.  Specifically, 
the Veteran's service personnel records do not show any 
awards or decorations denoting he engaged in combat and his 
combat stressors have not otherwise been verified.

The U.S. Army and Joint Services Records Research Center 
(JSRRC), has not been contacted to research the Veteran's 
alleged in-service stressors.  Therefore, an attempt must be 
made to verify the Veteran's alleged stressors; however, 
detailed information from the Veteran regarding this alleged 
stressor, to include the place, full name, and any other 
identifying information must first be obtained.  In this 
regard, the Board notes that if the Veteran was stationed 
with a unit that was present while enemy attacks occurred, it 
would suggest that he was, in fact, exposed to such attacks.  
Pentecost v. Principi, 16 Vet. App. 124 (2002) (base 
subjected to rocket attacks during time that Veteran was 
stationed at the base).  In other words, the Veteran's 
presence with the unit at the time such attacks occurred 
could corroborate his statement that he experienced such 
attacks personally.  A stressor need not be corroborated in 
every detail. Suozzi v. Brown, 10 Vet. App. 307, 311 (1997).  
As such, further development is needed, as detailed below.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should contact the Veteran 
and request that he provide as much 
detail as possible regarding the claimed 
stressors.  The AMC/RO should also 
undertake necessary action to attempt to 
verify the occurrence of the Veteran's 
alleged in- service stressors pursuant to 
VA Training Letter 07-02, as well as 
employing the stressor verification site 
added to VA's "Rating Job Aids" webpage 
on August 9, 2007.  Thereafter, if 
further development is required, this 
REMAND, copies of the Veteran's DD Form 
214, service personnel records, and any 
stressor statement submitted, should be 
sent by the RO to the U.S. Army and Joint 
Services Records Research Center (JSRRC) 
(formerly U.S. Armed Services Center for 
Research of Unit Records (USASCRUR)).  
JSRRC should be requested to make an 
attempt to verify events related to the 
Veteran's claimed stressors.  If unable 
to provide such information, they should 
be asked to identify the agency or 
department that may provide such 
information and follow- up inquiries 
should be conducted accordingly.

If any source requires a specific time 
period in order to search unit records, 
the RO should designate the time period 
from May 1967 to May 1968 (further broken 
down into smaller time increments, as 
necessary).  Once received, any documents 
must be reviewed in detail for purposes 
of stressor verification and associated 
with the Veteran's claims folder.

2.  Following receipt of additional data 
from any and all sources, the RO must 
prepare a report detailing the nature of 
any in-service stressful event(s), 
verified by the data on file, outlining 
the specific evidence corroborating that 
a stressor event in service actually 
occurred.  The report and/or 
determination relating to each of the 
foregoing must then be added to the 
claims file.  

3.  If, and only if, a claimed stressor 
is verified, the Veteran should be 
scheduled for a VA psychiatric 
examination.  All indicated tests and 
studies are to be performed.  Prior to 
the examination, the claims folder and a 
copy of this remand must be made 
available to the psychiatrist or 
psychologist performing the examination 
for review of the case.  A notation to 
the effect that this record review took 
place should be included in the report of 
the examiner.  The examination must be 
conducted following the protocol in VA's 
Disability Examination Worksheet for 
Initial Evaluation for Post-Traumatic 
Stress Disorder Examination, revised on 
April 2, 2007.  The examining 
psychiatrist or psychologist should be 
informed as to which, if any, of the 
claimed stressors or identified events 
have been verified.  Based on a review of 
the record, and examination of the 
Veteran, and considering the identified 
stressors, the examiner should offer an 
opinion as to whether it is at least as 
likely as not (50 percent probability or 
greater) that the Veteran has PTSD 
related to an event in service.

The opinion should be provided based on 
the results of examination, a review of 
the medical evidence of record, and sound 
medical principles.  All examination 
findings, along with the complete 
rationale for all opinions expressed, 
should be set forth in the examination 
report.

4.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
Veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim.

5.  After completion of the above and any 
additional development deemed necessary, 
the RO should review the issue on appeal.  
All applicable laws and regulations 
should be considered.  If the benefit 
sought remains denied, the Veteran and 
his representative should be furnished a 
supplemental statement of the case and be 
afforded the opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2009).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


